Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed on 2/24/2021.  Claims1-20 are allowed.



Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 2/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“presenting a virtual drive in the virtual desktop corresponding to a shared client drive located on the client device, 
wherein a redirection driver executing in the virtual desktop is configured to route input and output requests targeting the virtual drive made by applications running in the virtual desktop to the shared client drive on the client device;
by a client drive redirection (CDR) accelerator executing in the virtual desktop, receiving directory enumeration information for a directory in the shared client drive from the client device; 
caching the received directory enumeration information in a directory cache residing on the virtual desktop; 
intercepting a request targeting the virtual drive made by an application running in the virtual desktop for at least a portion of the directory enumeration information; and 
completing the request based on the directory enumeration information in the directory cache." as stated in claims 1, 11 and 20.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

De Sousa Webber et al. Pub. No.: (US 20220156303 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Methods and systems for reuse of data item fingerprints in generation of semantic maps).
Lal et al. Pub. No.: (US 20220100582 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Disaggregated confidential computing environment).
Strogov et al. Pub. No.: (US 20200204589 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Systems and methods for preventive ransomware detection using file honeypots).
De Sousa Webber et al. Pub. No.: (US 20180113676 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Methods and systems for identifying a level of similarity between a plurality of data representations).
Gopalapura Venkatesh et al. Pub. No.: (US 20170235950 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Self-healing virtualized file server).
Dotan et al. Pub. No.: (US 20160352750 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Scalable application-as-a-service environment and systems and methods useful in conjunction therewith).
Liashenko et al. Pub. No.: (US 20160342519 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., File-based client side cache).
Nord et al. Pat. No.: (US 8,131,825 B2).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Method and system for responding locally to requests for file metadata associated with files stored remotely).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446